
	
		III
		112th CONGRESS
		1st Session
		S. RES. 11
		IN THE SENATE OF THE UNITED STATES
		
			January 5, 2011
			Mr. Wyden (for himself,
			 Mr. Grassley, Mrs. McCaskill, Ms.
			 Collins, Mrs. Gillibrand,
			 Mr. Brown of Ohio,
			 Mrs. Murray, Mr. Durbin, Ms.
			 Klobuchar, Mrs. Shaheen,
			 Mr. Udall of Colorado,
			 Mr. Whitehouse, Mr. Bingaman, and Mr.
			 Manchin) submitted the following resolution; which was ordered to
			 lie over under the rule
		
		RESOLUTION
		To establish as a standing order of the Senate that a
		  Senator publicly disclose a notice of intent to objecting to any measure or
		  matter.
	
	
		1.Eliminating secret Senate
			 holds
			(a)In
			 general
				(1)Covered
			 requestThis standing order shall apply to a notice of intent to
			 object to the following covered requests:
					(A)A unanimous
			 consent request to proceed to a bill, resolution, joint resolution, concurrent
			 resolution, conference report, or amendment between the Houses.
					(B)A unanimous
			 consent request to pass a bill or joint resolution or adopt a resolution,
			 concurrent resolution, conference report, or the disposition of an amendment
			 between the Houses.
					(C)A unanimous
			 consent request for disposition of a nomination.
					(2)Recognition of
			 notice of intentThe majority and minority leaders of the Senate
			 or their designees shall recognize a notice of intent to object to a covered
			 request of a Senator who is a member of their caucus if the Senator—
					(A)submits the
			 notice of intent to object in writing to the appropriate leader and grants in
			 the notice of intent to object permission for the leader or designee to object
			 in the Senator's name; and
					(B)not later than 1
			 session day after submitting the notice of intent to object to the appropriate
			 leader, submits a copy of the notice of intent to object to the Congressional
			 Record and to the Legislative Clerk for inclusion in the applicable calendar
			 section described in subsection (b).
					(3)Form of
			 noticeTo be recognized by the appropriate leader a Senator shall
			 submit the following notice of intent to object:
					I,
			 Senator _______, intend to object to ________, dated _______. I will submit a
			 copy of this notice to the Legislative Clerk and the Congressional Record
			 within 1 session day and I give my permission to the objecting Senator to
			 object in my name. The first blank shall be filled with the name of the
			 Senator, the second blank shall be filled with the name of the covered request,
			 the name of the measure or matter and, if applicable, the calendar number, and
			 the third blank shall be filled with the date that the notice of intent to
			 object is submitted.
					(b)CalendarUpon
			 receiving the submission under subsection (a)(2)(B), the Legislative Clerk
			 shall add the information from the notice of intent to object to the applicable
			 Calendar section entitled Notices of Intent to Object to
			 Proceeding created by Public Law 110–81. Each section shall include the
			 name of each Senator filing a notice under subsection (a)(2)(B), the measure or
			 matter covered by the calendar to which the notice of intent to object relates,
			 and the date the notice of intent to object was filed.
			(c)RemovalA
			 Senator may have a notice of intent to object relating to that Senator removed
			 from a calendar to which it was added under subsection (b) by submitting for
			 inclusion in the Congressional Record the following notice:
				I,
			 Senator _____, do not object to _______, dated _____. The first blank
			 shall be filled with the name of the Senator, the second blank shall be filled
			 with the name of the covered request, the name of the measure or matter and, if
			 applicable, the calendar number, and the third blank shall be filled with the
			 date of the submission to the Congressional Record under this
			 subsection.
				(d)Objecting on
			 behalf of a MemberIf a Senator who has notified his or her
			 leader of an intent to object to a covered request fails to submit a notice of
			 intent to object under subsection (a)(2)(B) within 1 session day following an
			 objection to a covered request by the leader or his or her designee on that
			 Senator’s behalf, the Legislative Clerk shall list the Senator who made the
			 objection to the covered request in the applicable Notice of Intent to
			 Object to Proceeding calendar section.
			
